COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS

                                                             §
    IN RE:
                                                             §
    DOLORES NARVAEZ, LUIS                                                       No. 08-19-00133-CV
    NARVAEZ, EDUARDO VELARDE,                                §
    JOSE JUAN VELARDE, JULIETA                                           AN ORIGINAL PROCEEDING
    DURAN, LUZ MAGDALENA                                     §
    ESCOBAR, and JOSE ANTONIO                                                     IN MANDAMUS
    VELARDE JUAREZ,                                          §
    Relators.                                                §

                                         MEMORANDUM OPINION

         Relators have filed a motion to dismiss this mandamus proceeding with prejudice, stating

that they have reached a settlement with Real Party in Interest Darron Powell and Darron Powell,

PLLC.1 Attached to the motion is an agreed order of dismissal with prejudice signed by the

Honorable Eduardo Gamboa of El Paso Probate Court No. 2.

         Because this dispute has been settled, the motion to dismiss is granted, and this mandamus

action is hereby dismissed.


April 9, 2020
                                                       YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)



1
 Relators previously reached a settlement with the other real party in interests in this mandamus action (Hector Phillips
and Hector Philips, P.C.) and moved to dismiss the mandamus action in part as to those parties. See In re Narvaez,
No. 08-19-00133-CV, 2019 WL 4668513, at *1 (Tex.App.—El Paso Sept. 25, 2019, orig. proceeding)(mem. op.).